DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations recited in claims 3, 14 and 20 must be shown or the feature(s) canceled from the claim(s). Specifically, claim 3 recites operating in a quench mode when the first temperature is higher than a reference and temperature change is negative; and claim 20 recites operating in the quench mode when the initial temperature is higher than the reference and a temperature value descends. However, Fig. 11, at step S7, shows operating in a normal mode when the first temperature is higher than a reference and temperature change is negative. Additionally, claim 14 recites an evaporation module provided outside of a wall of the refrigerator. However, the figures of the instant application show evaporation module 400 placed inside of refrigerator walls. No new matter should be entered. 
Additionally, step S6 in Fig. 11 shows “Tdiff = 40°C” but the specification lists Tdiff as 4°C (see paragraphs 99 and 111). It appears as though the “40” in the figure is a typographical error.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: condensing module in claim 5, evaporation module in claims 5 and 14, and heat resistance unit in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claims 1-20 are objected to because of the following informalities:    
Claim 1 should be amended by deleting the word “again” in line 6 for grammatical clarity.
Claims 2-15 are objected to as they depend from claim 1.
Claim 2 should be amended by deleting the comma in line 2.
Claim 4 should be amended by deleting the comma in line 2.
Claim 6 should be amended by deleting the comma after “Hz” in lines 2 and 3.
Claim 7 should be amended by deleting the comma before the word “and” in line 2.
Claim 8 should be amended by deleting the comma before the word “and” in line 2.
Claim 8 should be amended by deleting the comma in line 3.
Claim 13 should be amended by changing “sealing” to --seal-- in line 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 14, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 3, the claim recites operating in a quench mode when the first temperature is higher than a reference and a temperature change is negative. However, Fig. 11, at step S7, shows operating in a normal mode when the first temperature is 
	Regarding claim 8, the claim recites a control temperature deviation of 0° in a normal mode. However, the specification recites a control temperature deviation of 4° in a normal mode (see paragraphs 99 and 111). Thus the claimed limitation does not appear to be described in the specification.
	Regarding claim 14, the claim recites an evaporation module provided outside of a refrigerator wall. However, the disclosure shows evaporation module 400 within a refrigerated enclosure (Fig. 4). Thus the claimed limitation does not appear to be described in the specification.
	Regarding claim 20, the claim recites operating in the quench mode when an initial temperature is higher than a reference and the temperature value descends. However, Fig. 11, at step S7, shows operating in a normal mode when the first temperature is higher than a reference and temperature change is negative. Thus the claimed limitation does not appear to be described in the specification.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 20, the term "rapidly" in each of the claims is a relative term which renders the claims indefinite. The term "rapidly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and 
	Regarding claims 2-15, the claims are rejected due to dependence from rejected claim 1. 
	Regarding claim 16, the term "quickly" in the claim is a relative term which renders the claim indefinite. The term "quickly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes the claim is presumed to describe an operation mode wherein cooling capacity is increased compared to a normal mode in order to expedite a temperature pull down.
	Further regarding claims 16 and 20, the term "slowly" in each of the claims is a relative term which renders the claims indefinite. The term "slowly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes the claims are presumed to describe an operation mode wherein cooling capacity is increased compared to a normal mode in order to expedite a temperature pull down.
	Additionally, claims 16 and 20 recite control responses when a temperature “ascends” or “descends”. It is not clear what is required in regards to an ascending/descending temperature. For examination purposes the claims are presumed 
	Regarding claims 17-19, the claims are rejected due to dependence from rejected claim 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2010/0071384) in view of Davis (US 6,769,265).
	As to claims 1 and 9, Lu teaches a method for controlling a refrigerator 100 for a vehicle, the method comprising:
	turning on a switch of the refrigerator 100 when the vehicle is started (paragraph 22 teaches switches for turning refrigerator on an off);
	measuring a temperature of an interior of the refrigerator (paragraph 33), and
	operating the refrigerator in one of a normal mode or a quench mode wherein the interior temperature of the refrigerator 100 is more rapidly decreased as compared to the normal mode (paragraph 45).
	Lu does not explicitly teach measuring the interior temperature at a first time and a second time, determining a temperature change of the interior of the refrigerator from 
	As to claim 2, Lu teaches operating in the quench mode when the temperature measured at the first time is higher than a reference temperature (paragraph 45).
	As to claim 3, The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04, II.) It is noted that the recitation(s) following the term "if" or “when” are merely conditional limitations, and do not clearly set boundaries to the claims. For instance, if the same method is performed and the condition is never reached (i.e. the temperature measured at the first time being higher than a reference temperature and the temperature change in the interior being negative), the method will not be required to meet the recitation of "operating in the quench mode" in response to said condition.  
As to claim 4, Davis teaches operating in the normal mode when the temperature change in the interior is negative (col. 7, lines 1-14).
	As to claim 5, Lu teaches maximizing cooling in a quench mode (paragraph 45, lines 5-8) and Davis taches a higher compressor frequency in a quench mode (col. 7, lines 1-14), but the modified apparatus is silent regarding voltage applied to fans of a condensing module or evaporation module. However, the examiner takes Official Notice that it is well known in the art to increase voltage to heat exchanger fans to increase the cooling capacity of a vapor compression cycle. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Lu to increase the voltage supplied to condenser and evaporator fans during a quench mode as claimed in order to maximize cooling and more quickly achieve the desired storage temperature.
	As to claims 6, Lu, as modified, teaches a compressor 620 and evaporator and condenser fans (paragraph 27) but is silent regarding specific compressor frequency or fan voltage applied during operation. However, the specific operation frequency and voltage are each recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a certain frequency and voltage increase will provide a desired level of increased cooling. Therefore, since the general conditions of the claim were met it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed operational frequencies and voltages.
As to claims 7-8, Lu teaches target temperatures of -5°C to 0°C and 4°C for the quench mode and normal mode operations (paragraph 26). The target temperature is set at a particular value and thus considered to have a control temperature variation of 0°C.
	As to claim 10, Lu teaches operation in a normal mode when a target temperature is reached (paragraph 45).
	As to claim 11, Lu teaches stopping the vapor refrigeration cycle when the temperature falls below a temperature and starting the cycle when the temperature rises to a predetermined temperature or more (paragraph 47).
	As to claim 12, the modified apparatus is silent regarding the period of time over which the rate of temperature change is determined. However, the specific time duration is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a certain time period provides for effective system evaluation. Therefore, since the general conditions of the claim were met it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use a time period within a range of 30-90 seconds.
	As to claim 14, Lu teaches a compressor 620 and evaporator 640 provided outside of a wall of the refrigerator (Fig. 6), but is silent regarding any support structure. However, the examiner takes Official Notice that it is well-known in the art to use a single support frame for convenience and ease of construction. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to 
	As to claim 15, Lu teaches a vehicle in which the method of controlling the refrigerator of claim 1 is performed (paragraph 3).	
	As to claims 16-20, Lu, as modified and discussed in the rejections above, teaches most of the limitations of the claims and also includes a cavity 120, a temperature sensor 260 disposed in the cavity, a machine room adjacent the cavity 120 (Fig. 6), a compressor 620 disposed in the machine room, a condenser 630 disposed in the machine room, an evaporator 640 accommodated in the cavity, and a controller 660 that operates the compressor 620.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lu and Davis as applied above, and further in view of Bridges (US 5,500,305).
	As to claim 13, Lu, as modified does not explicitly teach a wall of the refrigerator 100 provided as a vacuum adiabatic body as claimed. However, Bridges teaches that it is known to use such a vacuum adiabatic body for insulating a refrigerator (col. 1, lines 20-25), wherein the body includes a first place, a second plate, a seal, vacuum space a heat resistance unit 22, and a port 18 as claimed (Fig. 4). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Lu so that the refrigerator includes a wall provided as a vacuum adiabatic body in the manner as claimed and taught by Bridges in order to improve the insulative properties of the refrigerator and thus reduce energy usage necessary to maintain the interior temperature of the refrigerator at a desired level. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763